EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Bradley on 2/24/2021.
The application has been amended as follows: 
(Currently Amended) A vehicle comprising:
a liftgate comprising a surface facing an interior of the vehicle when the liftgate is closed;
a camera disposed on the surface, the camera comprising a lens; and 
a processor configured to:
	initiate a liftgate closing operation;
capture one or more images of an area that includes a closing path of the liftgate;
analyze the one or more images to detect a person within the closing path of the 
liftgate;
subsequent to detecting the person within the closing path, stopping, via the 
processor, the liftgate closing operation; 
a mobile device of the person; and
responsive to receiving an input from the mobile device 
resuming, via the processor, the liftgate closing operation; and
presenting mobile device an indication of 
a speed at which the liftgate closes.

2.	 (Canceled) 

(Previously Presented) The vehicle of claim 1, wherein analyzing the one or more images 
to detect a person further comprises compare at least one image captured by the camera with a lookup table stored in memory.

4-7. 	(Canceled) 

 (Previously Presented) The vehicle of claim 1, wherein the camera is disposed on the 
surface such that the center of a field-of-view of the camera is perpendicular to a direction at which the surface is extending.

(Currently Amended) The vehicle of claim 1, further comprising at least one speaker, 
wherein the processor causes the at least one speaker to issue a warning based on detecting 

(Previously Presented) The vehicle of claim 1, wherein the liftgate further comprises an 

(Currently Amended) A vehicle comprising:
a liftgate comprising a surface facing an interior of the vehicle when the liftgate is closed;
a first sensor disposed on the surface; and
a processor to: 
define, via at least the first sensor, a critical zone at a rear end of the vehicle, 
wherein the critical zone is stationary while the liftgate is moving; 
determine that a mobile device is located within the critical zone;
determine, based on the determination that the mobile device is located within the 
critical zone, that a person is located within the critical zone; 
provide an alert to the mobile device;
control the liftgate during a liftgate closing operation in response to the first 
sensor detecting the person within the critical zone[[.]]; and
presenting, via the mobile device, an indication of a speed at which the liftgate 
closes.

(Previously Presented) The vehicle of claim 11, further comprising at least one speaker, 
wherein the processor causes the at least one speaker to issue a warning when the first sensor detects that the mobile device is within the critical zone.

(Previously Presented) The vehicle of claim 11, wherein the mobile device is a 
smartphone. 

(Canceled) 

(Currently Amended) A method of operating a vehicle, comprising:
initiating, via a processor, a liftgate closing operation;
capturing one or more images of an area that includes a closing path of a liftgate of the 
vehicle, the capturing comprising moving a lens of a camera to alter a center of a field of view of the camera;
detecting an object within the closing path of a liftgate by analyzing the one or more 
images;
responsive to the object being in motion, estimating, via the processor, a trajectory of the 
object; 
providing, based on the trajectory of the object, an alert to a mobile device of a user;
controlling, based on the trajectory of the object, a speed at which the liftgate closes[[.]]; 
and
presenting, via the mobile device, an indication of a speed at which the liftgate closes.


(Original) The method of claim 15, further comprising:
		determining, via the processor, whether the object is a person.

(Original) The method of claim 15, wherein the controlling further comprises:
controlling the liftgate based on a current angle at which the liftgate is positioned with 
respect to an upper edge of a cargo area within the vehicle.

18-19.	(Canceled) 

 (Original) The method of claim 15, further comprising:

vehicle; and
responsive to the detecting, causing, via the processor, a warning to be transmitted to the 
mobile device. 

(Previously Presented) The vehicle of claim 11, wherein the processor is further to:
determine that a person is within the critical zone by detecting the mobile device within 
the critical zone. 

(Previously Presented) The vehicle of claim 21, wherein the processor is further to:
determine a distance between the mobile device and the first sensor; and
stop closing the liftgate when the mobile device is within a threshold distance of the first 
sensor. 

(Currently Amended) The vehicle of claim 22, wherein the processor is further to:
dynamically change the critical zone 

(Currently Amended) The vehicle of claim 23, wherein dynamically changing the 
Critical zone 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s invention is in the field of automatically closing a vehicle’s liftgate.

responsive to receiving an input from the mobile device 
resuming, via the processor, the liftgate closing operation; and
presenting, via the mobile device, an indication of 
a speed at which the liftgate closes.” 
Thus claims 1, 3, 8-13, 15-17 and 20-24 are allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        595